COURT OF APPEALS OF VIRGINIA


Present:   Judges Baker, Elder and Bumgardner


DONNA J. PETTY
                                                MEMORANDUM OPINION *
v.   Record No. 2575-97-3                           PER CURIAM
                                                  APRIL 14, 1998
WAYTEC ELECTRONICS CORPORATION
 AND ST. PAUL FIRE & MARINE
 INSURANCE COMPANY


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
           (Jaleh K. Slominski; James B. Feinman &
           Associates, on brief), for appellant.

           No brief for appellees.



     Donna J. Petty ("claimant") contends that the Workers'

Compensation Commission ("commission") erred in finding that she

failed to prove that she sustained an injury by accident arising

out of and in the course of her employment on August 1, 1995.

Upon reviewing the record and claimant's brief, we conclude that

this appeal is without merit.    Accordingly, we summarily affirm

the commission's decision.   See Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.    See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).      "In

order to carry [the] burden of proving an 'injury by accident,' a

claimant must prove that the cause of [the] injury was an

identifiable incident or sudden precipitating event and that it

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
resulted in an obvious sudden mechanical or structural change in

the body."    Morris v. Morris, 238 Va. 578, 589, 385 S.E.2d 858,

865 (1989).   Unless we can say as a matter of law that claimant's

evidence sustained her burden of proof, the commission's findings

are binding and conclusive upon us.    See Tomko v. Michael's

Plastering Co., 210 Va. 697, 699, 173 S.E.2d 833, 835 (1970).

     The commission ruled that claimant did not prove that she

was injured as a result of a specific incident at work on August

1, 1995.   As the basis for its decision, the commission made the

following findings:
               The claimant testified at the December
          10, 1996 hearing to the occurrence of a
          specific incident. However, her testimony is
          not supported by other evidence. [Claimant]
          testified that she reported her injury to two
          supervisors and a co-worker. All
          representatives of the employer denied
          receiving such a report, including her direct
          supervisor, Mike Clay, and her co-worker,
          Vickie Noel. Ms. Woody's testimony, that the
          employer first learned of the accident from
          Dr. [Edward] Castaneda, is consistent with
          the First Report signed by the employer on
          August 14, 1995, six days after the
          claimant's resignation.
               There is no indication in the medical
          records of any report of a specific incident
          until August 16, 1995, fifteen days after the
          alleged occurrence. [Claimant] did not seek
          treatment until one week after the alleged
          incident although she was in considerable
          pain. When she reported to Dr. Castaneda,
          the claimant did not report a specific
          incident, but instead wrote she had back pain
          of gradual onset after lifting circuit board
          panels. Dr. Castaneda recorded this history
          twice.


     As fact finder, the commission was entitled to accept the



                                 -2-
testimony of employer's witnesses and to reject claimant's

testimony that a specific incident occurred.    It is well settled

that credibility determinations are within the fact finder's

exclusive purview.     See Goodyear Tire & Rubber Co. v. Pierce, 5

Va. App. 374, 381, 363 S.E.2d 433, 437 (1987).    In this instance,

the issue of whether claimant sustained an injury due to a

specific identifiable incident occurring at work on August 1,

1995 was entirely dependent upon the credibility of the

witnesses.   The commission, in considering the testimony of the

witnesses, found that claimant's evidence was insufficient to

establish her claim.    In light of the inconsistencies between her

testimony and the testimony of employer's witnesses, and the lack

of any history of a specific incident in Dr. Castaneda's initial

medical reports, we cannot say, as a matter of law, that

claimant's evidence sustained her burden of proof.
     Claimant also argues that the commission erred in using a

doctor's history to determine how the accident occurred.    This

contention is without merit.    In McMurphy Coal Co. v. Miller, 20
Va. App. 57, 59, 455 S.E.2d 265, 266 (1995), we held that under

common law rules of evidence, medical histories are admissible

substantively as party admissions.     Thereafter, we recognized in

Pence Nissan Oldsmobile v. Oliver, 20 Va. App. 314, 456 S.E.2d

541 (1995), that, under Rule 2.2 of the Rules of the Workers'

Compensation Commission, the commission may consider medical

histories in determining how an accident occurred.    Rule 2.2




                                 -3-
gives the commission "'[t]he discretion to give probative weight

to hearsay statements in arriving at its findings of fact.'"

Oliver, 20 Va. App. at 319, 456 S.E.2d at 544 (quoting Williams

v. Fuqua, 199 Va. 709, 714, 101 S.E.2d 562, 566 (1958)).

     Finally, claimant argues that the commission arbitrarily

reversed the deputy commissioner's credibility finding without

articulating a reasonable basis for doing so.   However, where, as

in this case, the deputy commissioner did not base his

credibility determination on a specific, recorded observation

regarding the behavior, demeanor, or appearance of the witnesses,

the commission had no duty to explain its reasons for rejecting

claimant's version of events.   See Bullion Hollow Enters., Inc.

v. Lane, 14 Va. App. 725, 729, 418 S.E.2d 904, 907 (1992).

Moreover, the commission's opinion shows that it weighed all of

the evidence, including the medical records, claimant's

testimony, and the testimony of employer's representatives in

rendering its decision.

     For these reasons, we affirm the commission's decision.
                                                          Affirmed.




                                -4-